Citation Nr: 0807977	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for accrued benefits purposes.

3.  Entitlement to eligibility for Survivor's and Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, W.G, and D.L.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from June 1950 to January 
1953.  He died in October 2000.  The appellant is the 
veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in September 2004.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

When this case was most recently before the Board in 
September 2007, it was remanded  so that the appellant could 
be afforded a hearing in accordance with her wishes.  The 
appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2007.  A transcript of the hearing is associated with the 
claims file.  Following the hearing, the record was held open 
for 30 days, at the request of the appellant's 
representative, so that additional evidence could be 
submitted.  No additional medical evidence has been received; 
however, the appellant submitted a photograph at the hearing 
for which she waived her right to initial consideration by 
the RO.

The Board notes that the issue of entitlement to Dependency 
and Indemnity Compensation under 38 U.S.C. § 1318 was denied 
by the RO in January 2007.  Notice of the denial was mailed 
to the appellant on February 9, 2007.  The appellant 
disagreed with that decision and a statement of the case was 
mailed to her in May 2007.  To perfect an appeal, the 
appellant had until one year from the date that the decision 
denying her claim was mailed.  That date was February 9, 
2007.  The record contains no subsequent document that can be 
construed as a substantive appeal for that issue.  Moreover, 
written argument received from the appellant's representative 
in September 2007 pertaining to this appeal did not include 
that issue.  That issue is therefore not within the Board's 
jurisdiction and will be discussed no further here.

In April 2006, the Board referred the claim of entitlement to 
nonservice-connected death pension benefits to the RO for 
appropriate action.  It does not appear that any further 
action was taken on the claim.  The claim is again referred 
to the RO for appropriate action, and the appellant is 
advised to contact the RO directly if she wishes to pursue 
it.


FINDINGS OF FACT

1.  The veteran's death was due to atherosclerotic heart 
disease and diabetes mellitus. 

2.  Service connection has been established for nerve 
paralysis of the left vocal cord, residual of a shell 
fragment wound of the left anterolateral lower neck 
musculature, evaluated as 60 percent disabling from June 12, 
1962; scar residuals of shrapnel wounds of the left 
anterolateral chest and left lateral chest, with retained 
foreign body in the left mandible, evaluated as 
noncompensable; and cervical spondylosis, evaluated as 30 
percent disabling from September 22, 1998.  .

3.  Neither diabetes mellitus nor heart disease was present 
within one year of the veteran's discharge from service, and 
neither disorder was etiologically related to service or to 
service-connected disability.

4.  The veteran's service-connected disabilities played no 
material causal role in his death. 

5.  The evidence on file at the time of the veteran's death 
established that he was permanently and totally disabled as a 
result of service-connected disability.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

2.  The criteria for a TDIU for accrued benefits purposes 
have been met. 38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 3.1000, 4.16 (2007).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1), 3510 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.807, 21.3020 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She is also seeking entitlement to 
Survivor's and Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 and entitlement to a TDIU for accrued 
benefits purposes.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has determined that the evidence of record is 
sufficient to establish the appellant's entitlement to 
accrued benefits and her eligibility for educational 
assistance benefits.  Accordingly, no further development of 
the record is required with respect to either of these 
matters.

With respect to the cause of death claim, the Board notes 
that the claim was received just days after the VCAA became 
effective in November 2000.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that she submit 
any pertinent evidence in her possession, by letter mailed in 
September 2004, after its initial adjudication of the claim.  
That letter and several subsequent copies were returned as 
undeliverable.  The letter was ultimately delivered in August 
2005.  

Notice of the type of evidence necessary to an effective date 
was not provided until September 2006.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
claim in January 2007.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.

In addition to the letters sent by the RO, the appellant was 
also informed at her hearing of the specific type of evidence 
that would substantiate her service connection claim, and of 
where she might obtain such evidence. 

The Board also notes that the service medical records and 
pertinent VA medical records have been obtained.  The RO made 
multiple attempts to obtain records identified by the 
appellant from the VA Medical Centers in Hines, Illinois and 
Indianapolis, Indiana, and a formal finding of unavailability 
of those records is included in the claim file.  With respect 
to the service connection claim, the Board will address the 
duty to assist as it applies to obtaining medical opinions in 
the Analysis section below.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection-Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5 (2007).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection for cardiovascular disease or diabetes 
mellitus may be presumed if it is manifested to a degree of 
10 percent within one year from the date of separation from a 
period of qualifying active service lasting 90 or more days.  
38 U.S.C.A. §§ 1101, 1110, 1112,  (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 
 
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Accrued Benefits

An individual entitled to accrued benefits may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a payee was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of death.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

The Board notes that there has been a revision to the law 
regarding accrued benefits claims.  That amendment removed 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits; however, the amendment relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003.  It does not affect cases 
involving deaths prior to that time, such as this case.  
Accordingly, the two-year limit on benefits is applicable in 
this case.

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the veteran 
or other payee must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Cause of Death

The certificate of death indicates that the veteran died in 
October 2000.  Atherosclerotic heart disease was certified to 
be the immediate cause of death, and diabetes mellitus was 
certified to be a significant condition contributing to death 
but not related to the immediate cause of death.

At the outset of its discussion, the Board observes that the 
appellant does not contend and the medical evidence does not 
show that atherosclerotic heart disease or diabetes mellitus 
was present within one year after the veteran's discharge 
from service.  There is also no medical opinion of record 
which suggests that any of the veteran's service-connected 
disabilities [nerve paralysis of the left vocal cord, a scar 
of the left chest, and cervical spondylosis] caused or 
contributed to his death.  The death certificate is notably 
silent with respect to service-connected disabilities.  
Moreover, 38 C.F.R. § 3.312(c)(2) provides that, generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  Here, the veteran's service-connected 
disabilities involved primarily muscular and skeletal 
functions, and while they caused significant disability, they 
were static in nature.  

This brings the Board to the appellant's specific contention, 
that cold injury residuals involving the veteran's hands and 
feet led to the atherosclerotic heart disease that caused his 
death.  The RO denied service connection for cold injury 
residuals of the hands and feet during the veteran's 
lifetime.  In April 2006, after the veteran's death, the 
Board denied the appellant's claim of entitlement to service 
connection for cold injury residuals of the hands and feet 
for accrued benefits purposes.  In denying the claim, the 
Board specifically found that the veteran did not have 
residuals of frostbite of the feet, or a disability 
manifested by numbness of the feet.  While the Board found 
that the veteran did have a diagnosis of arthritis of the 
hands, there was no competent evidence linking this diagnosis 
to cold injury in service.  As the evidence considered in an 
accrued benefits claim is limited to that contained in the 
claim file at the time of death, and as a cause of death 
claim is not similarly limited, a de novo decision is 
appropriate in this case.  

The veteran's service records show that he served at the 
Chosin Reservoir during the Korean War, and that he engaged 
in combat with the enemy.  As pointed out by the appellant, 
the presumption established in 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007) (also known as the combat 
presumption) applies in this case.  Based on his documented 
service, and the testimony of a fellow serviceman, the Board 
accepts and agrees that the veteran suffered cold exposure to 
his hands and feet while on active duty.  However, the combat 
presumption does not establish service connection for a 
combat veteran; it relaxes the adjudicative evidentiary 
requirements for determining what happened in service.  A 
claimant must still generally establish his/her claim by 
competent medical evidence tending to show a chronic 
disability and a nexus between that disability and those 
service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  The questions that remain to be answered are whether 
the veteran's cold exposure resulted in any residual 
disability, and if so, whether that residual disability 
caused or contributed substantially or materially to cause 
his death.  

At the December 2007 hearing, the appellant testified that, 
in recent years, the veteran's hands were numb, and he 
couldn't button his own shirt or tie his own shoes.  She 
submitted a photograph showing discoloration of the veteran's 
skin.  The Board does not doubt the appellant's assertions or 
the credibility of her statements.  However, her description 
of the veteran's symptoms does not constitute a competent 
diagnosis of cold injury residuals.  As a lay person without 
medical training she is not competent on comment on medical 
matters such as medical diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Similarly, the written and oral testimony of fellow 
serviceman W.G. attesting to his belief that the veteran must 
have suffered residual disability from cold exposure is 
certainly credible and is appreciated; however, such 
testimony is not competent for the purpose of establishing 
the existence of such disability.  In this case, the veteran 
had significant non-service connected disabilities, such as 
diabetes, arthritis of the hands, and bilateral carpal tunnel 
syndrome.  He also had cervical spondylosis, a condition 
which is service connected for accrued benefits purposes, and 
which includes a component of neurological impairment of the 
upper extremities.  In the absence of any competent diagnosis 
of cold injury residuals, the evidence for and against the 
appellant on this matter has not reached the point of 
approximate balance.  There is simply no solid basis for the 
Board to conclude that any residual disability resulted from 
the veteran's in service cold exposure.  

The appellant has provided a description of the veteran's 
symptomatology, and she is competent to do so; however, the 
presence of symptomatology, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board has considered whether there is sufficient clinical 
evidence of record which might support a medical opinion.  
However, the in-service and post-service record contains no 
clinical evidence that indicates treatment for an injury to 
the hands and feet resulting from cold exposure.  The service 
separation examination report is negative for evidence of any 
cold injury or residual thereof.  Service treatment records 
show that the veteran was treated for a foot fungus while 
stationed at Fort Knox in June 1950, prior to his cold 
exposure, and there is no reference to any cold injury at 
that time.  A November 1952 clinical record contains a 
summary of medical history and contains the finding, "[n]o 
injuries except as in present illness" (referring to the 
shell fragment wound).  

After active duty, the veteran was treated in December 1987 
for joint pains, but otherwise reported no particular 
complaints.  A January 2000 outpatient note indicates the 
presence of a non-healing scaly lesion of the right forearm; 
however, there was a rule out diagnosis of squamous cell 
carcinoma, and there was no diagnosis of cold injury 
residuals or reference to in-service cold injury.  A 
September 1999 outpatient note indicates intermittent 
numbness of both sides of the body, but does not include a 
diagnosis, and does not mention cold injury.  As noted above, 
service connection was subsequently granted for neurological 
impairment of the upper extremities related to cervical 
spondylosis; however, there is no contention on the part of 
the appellant that cervical spondylosis was a cause of the 
veteran's death.  An October 2000 emergency room report from 
Blake Medical Center includes a notation of peripheral 
pitting edema below the knee level; however, there is no 
diagnosis or suggestion of cold injury residuals.  The Board 
finds that there is simply no basis to construe such evidence 
as symptomatology related to cold injury.  Moreover, it is 
notable that the veteran discussed a wide range of complaints 
with health care professionals over the years since service, 
but did not raise the issue of cold injury in any of those 
discussions.  

Also significant in the Board's determination, at the time 
the veteran filed his claim for cold injury residuals in 
1998, he was not new to the VA compensation process.  He had 
filed several claims with the RO dating back to 1953, and in 
none of those claims did he mention any residuals from cold 
injury.  VA examinations conducted in conjunction with those 
earlier claims did not reveal any pertinent abnormal 
findings.  In essence, while the Board concedes that the 
veteran was exposed to cold temperatures while on active 
duty, there exists no competent medical evidence that would 
show that a chronic disability resulted from such exposure.  

The Board further notes that the record contains no medical 
opinion that purports to relate the veteran's atherosclerotic 
heart disease to cold injury residuals.  The Board has 
considered whether a medical opinion is necessary to reach a 
decision on the claim; however, in the absence of a diagnosis 
of, or specific treatment for, cold injury residuals during 
the veteran's lifetime, a medical opinion could not 
reasonably be expected to provide probative evidence.  Such 
an opinion would be speculative at best.

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
for his country, which are deserving of the highest respect.  
The Board, however, is obligated to decide cases based on the 
evidence before it.  

TDIU

As an initial matter, the Board notes that the appellant 
filed her claim in November 2000, within the time period 
required for accrued benefits.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 3.152, 
3.1000(c) (2007).  

Also, at the time of the veteran's death, a claim was pending 
for entitlement to TDIU.  Therefore, as set out above, for 
the claim of entitlement to accrued benefits to be 
substantiated, the evidence must establish that the veteran 
was entitled to a TDIU, either under existing ratings, or 
based on evidence in the file at the time of his death.  

At the time of the veteran's death, service connection was in 
effect for shell fragment wound residuals resulting in vocal 
cord paralysis, rated at 60 percent, and scar residuals of 
the chest and left mandible, rated as noncompensable.  For 
accrued benefits purposes, service connection was 
subsequently granted in May 2006 for cervical spondylosis, 
rated at 30 percent, based primarily on an October 1999 VA 
examination report, which linked the condition to a service-
connected disorder.  Based on these disabilities, the veteran 
meets the schedular requirements for a TDIU, as he had one 
disability ratable at 40 percent or more, and the combined 
rating was 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.25.

There is no doubt that the veteran's employment during the 
last 20 years of his life was quite limited and that he also 
had a limited educational background.  In connection with his 
claim for a TDIU, the veteran reported that he had completed 
two years of high school, last worked full time in 1975 as a 
maintenance worker, and had only worked part time twice since 
1981.  VA outpatient treatment reports show that in December 
1991, the veteran reported working as a construction/glass 
worker.  However, he stated that he was fired one week prior 
to his visit due to dropping things.  

The medical evidence includes the report of a VA examination 
in August 1988 showing that the veteran had complete 
paralysis of the left vocal cord.  A speech pathologist 
reported that the veteran's voice approximated a whisper, but 
that he was intelligible and there was no difficulty 
understanding him.  An October 1999 VA spine examiner 
reported that he had difficulty understanding the veteran.  
The appellant testified at the December 2007 hearing that the 
veteran "couldn't talk above a whisper."  

With respect to cervical spondylosis, the October 1999 VA 
examiner reported that the veteran was able to flex his 
cervical spine to 20 degrees.  Extension was to 15 degrees 
with pain.  Left rotation was to 20 degrees with pain.  Right 
rotation was to 30 degrees with pain.  Left lateral flexion 
was to 20 degrees, and right flexion was to 25 degrees, both 
with pain.  At this examination, the veteran reported that he 
had daily neck pain.  He also reported that he had frequent 
flare ups, during which his pain was an 8 on a scale of 1 to 
10.

In light of the veteran's limited education and occupational 
background, his severe vocal impairment, and his significant 
neck impairment, and with resolution of reasonable doubt in 
the appellant's favor, the Board concludes that the evidence 
on file a the time of the veteran's death established that he 
was unemployable due to his service-connected disabilities.  

Educational Assistance

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if the veteran was discharged from service under conditions 
other  than dishonorable and permanent and total service-
connected disability was in existence at the date of the 
veteran's death.  38 C.F.R. §§ 3.807(a), 21.3020.

The veteran did receive an honorable discharge.  As discussed 
above, the Board has determined that the evidence on file at 
the time of the veteran's death established that he was 
totally disabled as a result of service-connected disability.  
The evidence also adequately establishes that the total 
disability was permanent.  Accordingly, the Board concludes 
that the appellant is also eligible for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to a TDIU, for accrued benefits purposes, is 
granted.

Eligibility for Survivor's and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


